

115 S3190 IS: Transportation Empowerment Act
U.S. Senate
2018-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3190IN THE SENATE OF THE UNITED STATESJuly 10, 2018Mr. Lee (for himself, Mr. Cruz, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo empower States with authority for most taxing and spending for highway programs and mass transit
			 programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Transportation Empowerment Act.
		2.Findings and
			 purposes
 (a)FindingsCongress finds that—
 (1)the objective of the Federal highway program has been to facilitate the construction of a modern freeway system that promotes efficient interstate commerce by connecting all States;
 (2)the objective described in paragraph (1) has been attained, and the Interstate System connecting all States is near completion;
 (3)each State has the responsibility of providing an efficient transportation network for the residents of the State;
 (4)each State has the means to build and operate a network of transportation systems, including highways, that best serves the needs of the State;
 (5)each State is best capable of determining the needs of the State and acting on those needs;
 (6)the Federal role in highway transportation has, over time, usurped the role of the States by taxing motor fuels used in the States and then distributing the proceeds to the States based on the perceptions of the Federal Government on what is best for the States;
 (7)the Federal Government has used the Federal motor fuels tax revenues to force all States to take actions that are not necessarily appropriate for individual States;
 (8)the Federal distribution, review, and enforcement process wastes billions of dollars on unproductive activities;
 (9)Federal mandates that apply uniformly to all 50 States, regardless of the different circumstances of the States, cause the States to waste billions of hard-earned tax dollars on projects, programs, and activities that the States would not otherwise undertake; and
 (10)Congress has expressed a strong interest in reducing the role of the Federal Government by allowing each State to manage its own affairs.
 (b)PurposesThe purposes of this Act are—
 (1)to provide a new policy blueprint to govern the Federal role in transportation once existing and prior financial obligations are met;
 (2)to return to the individual States maximum discretionary authority and fiscal responsibility for all elements of the national surface transportation systems that are not within the direct purview of the Federal Government;
 (3)to preserve Federal responsibility for the Dwight D. Eisenhower National System of Interstate and Defense Highways;
 (4)to preserve the responsibility of the Department of Transportation for—
 (A)design, construction, and preservation of transportation facilities on Federal public land;
 (B)national programs of transportation research and development and transportation safety; and
 (C)emergency assistance to the States in response to natural disasters;
 (5)to eliminate to the maximum extent practicable Federal obstacles to the ability of each State to apply innovative solutions to the financing, design, construction, operation, and preservation of Federal and State transportation facilities; and
 (6)with respect to transportation activities carried out by States, local governments, and the private sector, to encourage—
 (A)competition among States, local governments, and the private sector; and
 (B)innovation, energy efficiency, private sector participation, and productivity.
					3.Funding
 limitationNotwithstanding any other provision of law, if the Secretary of Transportation determines for any of fiscal years 2019 through 2023 that the aggregate amount required to carry out transportation programs and projects under this Act and amendments made by this Act exceeds the estimated aggregate amount in the Highway Trust Fund available for those programs and projects for the fiscal year, each amount made available for that program or project shall be reduced by the pro rata percentage required to reduce the aggregate amount required to carry out those programs and projects to an amount equal to that available for those programs and projects in the Highway Trust Fund for the fiscal year.
		4.Funding for core
			 highway programs
			(a)In
			 general
				(1)Authorization of
 appropriationsThe following sums are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account):
					(A)Federal-aid
 highway program, etcFor the national highway performance program under section 119 of title 23, United States Code, the surface transportation block grant program under section 133 of that title, and the highway safety improvement program under section 148 of that title, for each of fiscal years 2019 through 2023, an aggregate amount not to exceed 10 percent of the balance of the Highway Trust Fund (other than the Mass Transit Account) as estimated (taking into account estimated revenues) at the beginning of each such fiscal year.
					(B)Emergency
 reliefFor emergency relief under section 125 of title 23, United States Code, $100,000,000 for each of fiscal years 2019 through 2023.
					(C)Federal lands
			 programs
						(i)Federal lands
 transportation programFor the Federal lands transportation program under section 203 of title 23, United States Code, $300,000,000 for each of fiscal years 2019 through 2023, of which $240,000,000 of the amount made available for each fiscal year shall be the amount for the National Park Service and $30,000,000 of the amount made available for each fiscal year shall be the amount for the United States Fish and Wildlife Service.
						(ii)Federal lands
 access programFor the Federal lands access program under section 204 of title 23, United States Code, $250,000,000 for each of fiscal years 2019 through 2023.
						(2)Federal-aid
			 system
					(A)In
 generalSection 103(a) of title 23, United States Code, is amended by striking the National Highway System, which includes .
					(B)Conforming
 amendmentsChapter 1 of title 23, United States Code, is amended—
 (i)in section 103, by striking the section designation and heading and inserting the following:
							
								103.Federal-aid
				system;
 and(ii)in the analysis, by striking the item relating to section 103 and inserting the following:
							103. Federal-aid
				system..
						(3)Federalization
 and defederalization of projectsNotwithstanding any other provision of law, beginning on October 1, 2018—
 (A)a highway construction or improvement project shall not be considered to be a Federal highway construction or improvement project unless and until a State expends Federal funds for the construction portion of the project;
 (B)a highway construction or improvement project shall not be considered to be a Federal highway construction or improvement project solely by reason of the expenditure of Federal funds by a State before the construction phase of the project to pay expenses relating to the project, including for any environmental document or design work required for the project; and
 (C)(i)a State may, after having used Federal funds to pay all or a portion of the costs of a highway construction or improvement project, reimburse the Federal Government in an amount equal to the amount of Federal funds so expended; and
 (ii)after completion of a reimbursement described in clause (i), a highway construction or improvement project described in that clause shall no longer be considered to be a Federal highway construction or improvement project.
						(4)Reporting
 requirementsNo reporting requirement, other than a reporting requirement in effect as of the date of enactment of this Act, shall apply on or after October 1, 2018, to the use of Federal funds for highway projects by a public-private partnership.
				(b)Expenditures
			 from Highway Trust Fund
				(1)Expenditures for
 core programsSection 9503(c) of the Internal Revenue Code of 1986 is amended—
 (A)in paragraph (1)—
 (i)by striking October 1, 2020 and inserting October 1, 2025; and
 (ii)by striking FAST Act and inserting Transportation Empowerment Act;
 (B)in paragraph (2), by striking July 1, 2023 and inserting July 1, 2025;
 (C)in paragraph (3)(A)(i), by striking October 1, 2022 and inserting October 1, 2018; and (D)in paragraph (5), by striking October 1, 2011 and inserting October 1, 2022.
					(2)Amounts
 available for core program expendituresSection 9503 of the Internal Revenue Code of 1986 is amended by adding at the end the following:
					
						(g)Core programs
 financing rateFor purposes of this section— (1)In generalExcept as provided in paragraph (2)—
 (A)in the case of gasoline and special motor fuels the tax rate of which is the rate specified in section 4081(a)(2)(A)(i), the core programs financing rate is—
 (i)after September 30, 2019, and before October 1, 2020, 18.3 cents per gallon,
 (ii)after September 30, 2020, and before October 1, 2021, 9.6 cents per gallon,
 (iii)after September 30, 2021, and before October 1, 2022, 6.4 cents per gallon,
 (iv)after September 30, 2022, and before October 1, 2023, 5.0 cents per gallon, and
 (v)after September 30, 2023, 3.7 cents per gallon, and
 (B)in the case of kerosene, diesel fuel, and special motor fuels the tax rate of which is the rate specified in section 4081(a)(2)(A)(iii), the core programs financing rate is—
 (i)after September 30, 2019, and before October 1, 2020, 24.3 cents per gallon,
 (ii)after September 30, 2020, and before October 1, 2021, 12.7 cents per gallon,
 (iii)after September 30, 2021, and before October 1, 2022, 8.5 cents per gallon,
 (iv)after September 30, 2022, and before October 1, 2023, 6.6 cents per gallon, and
 (v)after September 30, 2023, 5.0 cents per gallon.
									(2)Application of
 rateIn the case of fuels used as described in paragraphs (3)(C) and (4)(B) of subsection (c), and aviation fuel described in paragraph (5) of subsection (c), the core programs financing rate is zero..
				(c)Termination of
 Mass Transit AccountSection 9503(e) of the Internal Revenue Code of 1986 is amended—
 (1)in the first sentence of paragraph (2), by inserting , and before October 1, 2018 after March 31, 1983; and
 (2)by adding at the end the following:
					
						(6)Transfer to
 Highway AccountOn October 1, 2018, the Secretary shall transfer all amounts in the Mass Transit Account to the Highway Account..
				(d)Effective
 dateThe amendments and repeals made by this section shall take effect on October 1, 2018.
			5.Federal-aid highway program
			(a)Apportionment
				(1)Administrative
 expensesSection 104(a) of title 23, United States Code, is amended by striking paragraph (1) and inserting the following:
					
						(1)Authorization of appropriations
 (A)In generalThere are authorized to be appropriated from the Highway Trust Fund (other than the Mass Transit Account) for each of fiscal years 2019 through 2023, to be made available to the Secretary for administrative expenses of the Federal Highway Administration, an amount equal to 1 percent of the balance of the Highway Trust Fund (other than the Mass Transit Account) as estimated (taking into account estimated revenues) at the beginning of each such fiscal year.
							(B)Consideration in Congress
 (i)In generalNotwithstanding any other provision of law, it shall not be in order in the Senate or the House of Representatives to consider any measure that would make available for expenditure from the Highway Trust Fund (other than the Mass Transit Account) for a fiscal year an amount less than the amount authorized under subparagraph (A) for such fiscal year.
								(ii)Waiver
 (I)In generalClause (i) may be waived or suspended in the Senate only by the affirmative vote of 3/5 of the Members, duly chosen and sworn.
 (II)DebateDebate on appeals in the Senate from the decisions of the Chair relating to subclause (I) shall be limited to 1 hour, to be equally divided between, and controlled by, the mover and the manager of the measure that would make available for expenditure from the Highway Trust Fund (other than the Mass Transit Account) for a fiscal year an amount less than the amount described in subparagraph (A).
 (III)VoteAn affirmative vote of 3/5 of the Members, duly chosen and sworn, shall be required in the Senate to sustain an appeal of the ruling of the Chair on a point of order raised in relation to subclause (I).
 (iii)Rules of each House of CongressThis subparagraph is enacted by Congress— (I)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution, and it supersedes other rules only to the extent that it is inconsistent with those rules; and
 (II)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner and to the same extent as in the case of any other rule of that House..
 (2)Division among programs of State's share of base apportionmentSection 104(b) of title 23, United States Code, is amended— (A)in the matter preceding paragraph (1), by striking the congestion mitigation and air quality improvement program, the national highway freight program, and to carry out section 134 and inserting and the national highway freight program;
 (B)in each of paragraphs (1), (2), and (3), by striking paragraphs (4), (5), and (6) and inserting paragraph (4); (C)by striking paragraph (4);
 (D)by redesignating paragraph (5) as paragraph (4); (E)in paragraph (4) (as so redesignated), by striking subparagraph (D); and
 (F)by striking paragraph (6). (3)Calculation of State amountsSection 104(c) of title 23, United States Code, is amended—
 (A)in paragraph (1)— (i)in the matter preceding subparagraph (A), by striking each of fiscal years 2016 through 2020 and inserting fiscal year 2019 and each fiscal year thereafter; and
 (ii)in subparagraph (A)(i)— (I)in subclause (I), by adding and at the end;
 (II)in subclause (II), by striking and and inserting by; and (III)by striking subclause (III); and
 (B)in paragraph (2)— (i)by striking fiscal years 2016 through 2020 and inserting fiscal year 2019 and each fiscal year thereafter; and
 (ii)by striking the congestion mitigation and air quality improvement program under section 149, the national highway freight program under section 167, and to carry out section 134 and inserting and the national highway freight program under section 167.
 (4)Metropolitan planningSection 104(d) of title 23, United States Code, is amended— (A)in paragraph (1)—
 (i)by striking subparagraph (B); (ii)by striking (A) Use.—;
 (iii)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (iv)in subparagraph (A) (as so redesignated)— (I)by striking clause (ii) and inserting subparagraph (B); and
 (II)by inserting (as in effect on the day before the date of enactment of the Transportation Empowerment Act) after section 134 in the State; and (v)in subparagraphs (A) and (B) (as so redesignated), by inserting (as in effect on the day before the date of enactment of the Transportation Empowerment Act) after paragraphs (5)(D) and (6) of subsection (b) each place it appears; and
 (B)in paragraph (2)— (i)by striking States.— and all that follows through The distribution in subparagraph (A), in the matter preceding clause (i), and inserting States.—The distribution;
 (ii)in clause (ii), by striking section 134 and other; (iii)by striking subparagraph (B); and
 (iv)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and indenting appropriately.
						(5)Transferability
 of fundsSection 104 of title 23, United States Code, is amended by striking subsection (f) and inserting the following:
					
						(f)Transferability
				of funds
							(1)In
 generalTo the extent that a State determines that funds made available under this title to the State for a purpose are in excess of the needs of the State for that purpose, the State may transfer the excess funds to, and use the excess funds for, any surface transportation (including public transportation and rail) purpose in the State.
 (2)EnforcementIf the Secretary determines that a State has transferred funds under paragraph (1) to a purpose that is not a surface transportation purpose as described in paragraph (1), the amount of the improperly transferred funds shall be deducted from any amount the State would otherwise receive from the Highway Trust Fund for the fiscal year that begins after the date of the determination..
 (6)Supplemental fundsSection 104(h) of title 23, United States Code, is amended— (A)by striking paragraph (2);
 (B)by striking the subsection designation and heading and all that follows through Before in subparagraph (A), in the matter preceding clause (i), and inserting the following:  (h)Supplemental funds for national highway performance program (1)AmountBefore;
 (C)by redesignating subparagraph (B) as paragraph (2) and indenting appropriately; (D)in paragraph (1) (as so redesignated), by redesignating clauses (i) and (ii) as subparagraphs (A) and (B) and indenting appropriately; and
 (E)in paragraph (2) (as so redesignated), by striking subparagraph (A) and inserting paragraph (1). (7)Base apportionment definedSection 104(i) of title 23, United States Code, is amended—
 (A)in paragraph (1), by striking the congestion mitigation and air quality improvement program under section 149, the national highway freight program under section 167, and to carry out section 134 and inserting and the national highway freight program under section 167; and
 (B)in paragraph (2), by striking and the surface transportation block grant program. (b)National highway performance program (1)In generalSection 119(d)(2) of title 23, United States Code, is amended—
 (A)by striking subparagraph (H); (B)by striking subparagraph (M);
 (C)by striking subparagraph (O); and (D)by redesignating subparagraphs (I), (J), (K), (L), (N), and (P) as subparagraphs (H), (I), (J), (K), (L), and (M), respectively.
 (2)Repeal of environmental mitigation provisionsSection 119 of title 23, United States Code, is amended— (A)by striking subsection (g); and
 (B)by redesignating subsections (h) through (j) as subsections (g) through (i), respectively. (c)Surface transportation block grant program (1)In generalSection 133(b) of title 23, United States Code, is amended—
 (A)by striking paragraph (3); (B)by striking paragraph (6) and inserting the following:
						
 (6)modifications to comply with accessibility requirements under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).;
 (C)by striking paragraph (15); and (D)by redesignating paragraphs (4) through (14) as paragraphs (3) through (13), respectively.
 (2)Repeal of bridges not on Federal-aid highways provisionsSection 133 of title 23, United States Code, is amended— (A)by striking subsection (f);
 (B)by striking subsection (h); and (C)by redesignating subsections (g) and (i) as subsections (f) and (g), respectively.
					(3)Conforming amendments
 (A)Section 133(c) of title 23, United States Code, is amended by striking 1991, except in the matter preceding paragraph (1) and all that follows through the period at the end of paragraph (4) and inserting 1991..
 (B)Section 133(d)(1) of title 23, United States Code, is amended in the matter preceding subparagraph (A) by striking (after the reservation of funds under subsection (h)).
 (C)Section 133(g) of title 23, United States Code (as redesignated by paragraph (2)(C)), is amended by striking (excluding those carried out under subsection (h)(5)).
 (D)Section 165(c)(7) of title 23, United States Code, is amended by striking paragraphs (1) through (4) of section 133(c) and section 133(b)(12) and inserting section 133(b)(11). (d)Metropolitan transportation planning (1)In generalSection 134 of title 23, United States Code, is repealed.
				(2)Conforming amendments
 (A)The chapter analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 134.
 (B)Section 2864(d)(2) of title 10, United States Code, is amended by inserting (as in effect on the day before the date of enactment of the Transportation Empowerment Act) after title 23. (C)Section 103(b)(3) of title 23, United States Code, is amended by striking subparagraph (B) and inserting the following:
						
 (B)CooperationIn proposing a modification under this paragraph, a State shall cooperate with local and regional officials..
 (D)Section 106(h)(3)(C) of title 23, United States Code, is amended by striking sections 134 and 135 and inserting section 135. (E)Section 108(d)(5)(A) of title 23, United States Code, is amended by striking sections 134 and 135 and inserting section 135.
 (F)Section 119(d)(1)(B) of title 23, United States Code, is amended by striking sections 134 and 135 and inserting section 135. (G)Section 133(d) of title 23, United States Code, is amended—
 (i)in paragraph (1)(A), in the matter preceding clause (i), by striking paragraph (6) and inserting paragraph (5); (ii)by striking paragraph (2);
 (iii)in paragraph (5), by striking sections 134 and 135 and inserting section 135; and (iv)by redesignating paragraphs (3) through (6) as paragraphs (2) through (5), respectively.
 (H)Section 135 of title 23, United States Code, is amended— (i)in subsection (a)—
 (I)in paragraph (1)— (aa)by striking Subject to section 134, to and inserting To; and
 (bb)by inserting (as in effect on the day before the date of enactment of the Transportation Empowerment Act) after section 134(a); and (II)in paragraph (3), by inserting (as in effect on the day before the date of enactment of the Transportation Empowerment Act) after section 134(a);
 (ii)in subsection (b)(1), by striking with the transportation planning activities carried out under section 134 for metropolitan areas of the State and;
 (iii)in subsection (f)— (I)in paragraph (2)—
 (aa)by striking subparagraph (A); and (bb)by redesignating subparagraphs (B), (C), and (D) as subparagraphs (A), (B), and (C), respectively;
 (II)by striking paragraph (4); (III)in paragraph (6), by striking paragraph (5) and inserting paragraph (4); and
 (IV)by redesignating paragraphs (5) through (9) as paragraphs (4) through (8), respectively; (iv)in subsection (g)—
 (I)in paragraph (2)— (aa)by striking subparagraph (A); and
 (bb)by redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively; and (II)in paragraph (8), by striking and section 134;
 (v)in subsection (i), by striking apportioned under paragraphs (5)(D) and (6) of section 104(b) of this title and; (vi)in subsection (j), by striking and section 134 each place it appears; and
 (vii)by adding at the end the following:  (n)DefinitionsIn this section, the definitions under section 134(b) (as in effect on the day before the date of enactment of the Transportation Empowerment Act) shall apply..
 (I)Section 137 of title 23, United States Code, is amended— (i)by striking subsection (e); and
 (ii)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively. (J)Section 142 of title 23, United States Code, is amended—
 (i)by striking subsection (d); and (ii)by redesignating subsections (e) through (i) as subsections (d) through (h), respectively.
 (K)Section 144(j) of title 23, United States Code, is amended— (i)in paragraph (3)(B), by striking a transportation improvement program under section 134(j) or a statewide transportation improvement program under section 135, as applicable and inserting a statewide transportation improvement program under section 135; and
 (ii)in paragraph (4)(A), by striking sections 134 and 135 and inserting section 135. (L)Section 168(a)(3) of title 23, United States Code, is amended by striking metropolitan or statewide transportation planning under section 134 or 135, respectively and inserting statewide transportation planning under section 135.
 (M)Section 201(c)(1) of title 23, United States Code, is amended by striking sections 134 and 135 and inserting section 135. (N)Section 217(g)(1) of title 23, United States Code, is amended in the first sentence by striking metropolitan planning organization and State in accordance with sections 134 and 135, respectively and inserting State in accordance with section 135.
 (O)Section 327(a)(2)(B)(iv)(I) of title 23, United States Code, is amended by striking 134 or. (P)Section 505 of title 23, United States Code, is amended—
 (i)in subsection (a)(2)— (I)by striking metropolitan and; and
 (II)by striking sections 134 and 135 and inserting section 135; and (ii)in subsection (b)(2), by striking sections 134 and 135 and inserting section 135.
 (Q)Section 602(a)(3) of title 23, United States Code, is amended by striking sections 134 and 135 and inserting section 135. (R)Section 174 of the Clean Air Act (42 U.S.C. 7504) is amended—
 (i)in the fourth sentence of subsection (a), by striking the metropolitan planning organization designated to conduct the continuing, cooperative and comprehensive transportation planning process for the area under section 134 of title 23, United States Code,;
 (ii)by striking subsection (b); and (iii)by redesignating subsection (c) as subsection (b).
 (S)Section 176(c) of the Clean Air Act (42 U.S.C. 7506(c)) is amended— (i)in paragraph (1), in the matter preceding subparagraph (A), by striking the second sentence;
 (ii)in paragraph (7)(A), in the matter preceding clause (i), by striking section 134(i) of title 23, United States Code, or; and (iii)in paragraph (9)—
 (I)by striking section 134(i) of title 23, United States Code, or; and (II)by striking under section 134(j) of such title 23 or.
 (T)Section 182(c)(5) of the Clean Air Act (42 U.S.C. 7511a(c)(5)) is amended— (i)by striking (A) Beginning and inserting Beginning; and
 (ii)in the last sentence by striking and with the requirements of section 174(b). (U)Section 5304(i) of title 49, United States Code, is amended—
 (i)by striking sections 134 and 135 each place it appears and inserting section 135; and (ii)by striking this this and inserting this.
						(e)National bridge
			 and tunnel inventory and inspection standards
				(1)In
 generalSection 144 of title 23, United States Code, is amended—
 (A)in subsection (e)(1) by inserting on the Federal-aid system after any bridge; and
 (B)in subsection (f)(1), in the matter preceding subparagraph (A), by inserting on the Federal-aid system after construct any bridge.
					(2)Repeal of
 historic bridges provisionsSection 144 of title 23, United States Code, is amended—
 (A)by striking subsection (g); and (B)by redesignating subsections (h) through (k) as subsections (g) through (j), respectively.
					(f)Highway Safety Improvement Program
 (1)In generalSection 148 of title 23, United States Code, is amended— (A)in subsection (a)—
 (i)by striking paragraph (2); (ii)in paragraph (4)(B)—
 (I)by striking clause (v); (II)by redesignating clauses (vi) through (xxviii) as clauses (v) through (xxvii), respectively; and
 (III)in clause (xxvii) (as so redesignated), by striking clauses (i) through (xxvii) and inserting clauses (i) through (xxvi); (iii)in paragraph (8), by striking bicyclist,;
 (iv)by striking paragraphs (9) through (12); and (v)by redesignating paragraphs (3) through (8) as paragraphs (2) through (7), respectively;
 (B)by striking subsections (b) through (i); and (C)by redesignating subsections (j) and (k) as subsections (b) and (c), respectively.
					(2)Conforming amendments
 (A)Section 101(a)(28) of title 23, United States Code, is amended by inserting (as in effect on the day before the date of enactment of the Transportation Empowerment Act) after section 148(a). (B)Section 202(e)(1) of title 23, United States Code, is amended by striking eligible projects described in section 148(a)(4) and inserting highway safety improvement projects (as defined in section 148(a)).
 (C)Section 402(b)(1)(F)(v) of title 23, United States Code, is amended by inserting (as in effect on the day before the date of enactment of the Transportation Empowerment Act) after section 148(a). (D)Section 31102 of title 49, United States Code, is amended—
 (i)in subsection (c)(2)— (I)by striking subparagraph (K); and
 (II)by redesignating subparagraphs (L) through (BB) as subparagraphs (K) through (AA), respectively; (ii)in subsection (d), by striking subsection (c)(2)(Y) and inserting subsection (c)(2)(X); and
 (iii)in subsection (l)(2)(G), by striking subsection (c)(2)(P) each place it appears and inserting subsection (c)(2)(O). (g)Repeal of congestion mitigation and air quality improvement program (1)In generalSection 149 of title 23, United States Code, is repealed.
				(2)Conforming amendments
 (A)The chapter analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 149.
 (B)Section 106(d) of title 23, United States Code, is amended in the matter preceding paragraph (1), by striking section, section 133, or section 149 and inserting section or section 133.
 (C)Section 150 of title 23, United States Code, is amended— (i)in subsection (c)—
 (I)by striking paragraph (5); and (II)by redesignating paragraph (6) as paragraph (5); and
 (ii)in subsection (d)(1), by striking (5), and (6) and inserting and (5). (D)Section 322(h)(3) of title 23, United States Code, is amended by striking and the congestion mitigation and air quality improvement program under section 149.
 (E)Section 505(a)(3) of title 23, United States Code, is amended by striking 149,. (h)National defense highwaysSection 311 of title 23, United States Code, is amended—
 (1)in the first sentence, by striking under subsection (a) of section 104 of this title and inserting to carry out this section; and
 (2)by striking the second sentence.
				6.Funding for
			 highway research and development program
			(a)Authorization of
 appropriationsThere is authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) to carry out section 503(b) of title 23, United States Code, $115,000,000 for each of fiscal years 2019 through 2023.
			(b)Applicability of
 title 23, United States CodeFunds authorized to be appropriated by subsection (a) shall—
 (1)be available for obligation in the same manner as if those funds were apportioned under chapter 1 of title 23, United States Code, except that the Federal share of the cost of a project or activity carried out using those funds shall be 80 percent, unless otherwise expressly provided by this Act (including the amendments by this Act) or otherwise determined by the Secretary; and
 (2)remain available until expended and not be transferable.
				7.Return of excess
			 tax receipts to States
			(a)In
 generalSection 9503(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
					(6)Return of excess
				tax receipts to States for surface transportation purposes
						(A)In
 generalOn the first day of each of fiscal years 2019, 2020, 2021, and 2022, the Secretary, in consultation with the Secretary of Transportation, shall—
 (i)determine the excess (if any) of—
 (I)the amounts appropriated in such fiscal year to the Highway Trust Fund under subsection (b) which are attributable to the taxes described in paragraphs (1) and (2) thereof (after the application of paragraph (4) thereof) over the sum of—
 (II)the amounts so appropriated which are equivalent to—
 (aa)such amounts attributable to the core programs financing rate for such year, plus
 (bb)the taxes described in paragraphs (3)(C), (4)(B), and (5) of subsection (c), and
 (ii)allocate the amount determined under clause (i) among the States (as defined in section 101(a) of title 23, United States Code) for surface transportation (including mass transit and rail) purposes so that—
 (I)the percentage of that amount allocated to each State, is equal to
 (II)the percentage of the amount determined under clause (i)(I) paid into the Highway Trust Fund in the latest fiscal year for which such data are available which is attributable to highway users in the State.
 (B)EnforcementIf the Secretary determines that a State has used amounts under subparagraph (A) for a purpose which is not a surface transportation purpose as described in subparagraph (A), the improperly used amounts shall be deducted from any amount the State would otherwise receive from the Highway Trust Fund for the fiscal year which begins after the date of the determination..
			(b)Effective
 dateThe amendment made by this section shall take effect on October 1, 2018.
			8.Reduction in
			 taxes on gasoline, diesel fuel, kerosene, and special fuels funding
			 Highway
			 Trust Fund
			(a)Reduction in tax
			 rate
				(1)In
 generalSection 4081(a)(2)(A) of the Internal Revenue Code of 1986 is amended—
 (A)in clause (i), by striking 18.3 cents and inserting 3.7 cents; and
 (B)in clause (iii), by striking 24.3 cents and inserting 5.0 cents.
					(2)Conforming
			 amendments
 (A)Section 4081(a)(2)(D) of such Code is amended—
 (i)by striking 19.7 cents and inserting 4.1 cents, and
 (ii)by striking 24.3 cents and inserting 5.0 cents.
 (B)Section 6427(b)(2)(A) of such Code is amended by striking 7.4 cents and inserting 1.5 cents.
					(b)Additional
			 conforming amendments
 (1)Section 4041(a)(1)(C)(iii)(I) of the Internal Revenue Code of 1986 is amended by striking 7.3 cents per gallon (4.3 cents per gallon after September 30, 2022) and inserting 1.4 cents per gallon (zero after September 30, 2023).
 (2)Section 4041(a)(2)(B)(ii) of such Code is amended by striking 18.3 cents and inserting 4 cents. (3)Clauses (iii) and (iv) of section 4041(a)(2)(B) of such Code are each amended by striking 24.3 cents and inserting 5.0 cents.
 (4)Section 4041(a)(3)(A)(ii) of such Code is amended by striking 18.3 cents and inserting 3.7 cents.
 (5)Section 4041(m)(1) of such Code is amended—
 (A)in subparagraph (A), by striking 2022 and inserting 2023,;
 (B)in subparagraph (A)(i), by striking 9.15 cents and inserting 1.8 cents;
 (C)in subparagraph (A)(ii), by striking 11.3 cents and inserting 2.3 cents; and
 (D)by striking subparagraph (B) and inserting the following:
						
 (B)zero after September 30, 2022..
 (6)Section 4081(d)(1) of such Code is amended by striking 4.3 cents per gallon after September 30, 2016 and inserting zero after September 30, 2021.
 (7)Section 9503(b) of such Code is amended—
 (A)in paragraphs (1) and (2), by striking October 1, 2022 both places it appears and inserting October 1, 2023;
 (B)in the heading of paragraph (2), by striking October 1, 2022 and inserting October 1, 2023;
 (C)in paragraph (2), by striking after September 30, 2022, and before July 1, 2023 and inserting after September 30, 2023, and before July 1, 2024; and
 (D)in paragraph (6)(B), by striking October 1, 2020 and inserting October 1, 2023.
					(c)Floor stock
			 refunds
				(1)In
 generalIf— (A)before October 1, 2023, tax has been imposed under section 4081 of the Internal Revenue Code of 1986 on any liquid; and
 (B)on such date such liquid is held by a dealer and has not been used and is intended for sale;
					there shall
			 be credited or refunded (without interest) to the person who paid such tax
			 (in
			 this subsection referred to as the taxpayer) an amount equal to
			 the excess of the tax paid by the taxpayer over the amount of such tax
			 which
			 would be imposed on such liquid had the taxable event occurred on such
			 date.(2)Time for filing
 claimsNo credit or refund shall be allowed or made under this subsection unless—
 (A)claim therefor is filed with the Secretary of the Treasury before April 1, 2024; and
 (B)in any case where liquid is held by a dealer (other than the taxpayer) on October 1, 2023—
 (i)the dealer submits a request for refund or credit to the taxpayer before January 1, 2024; and
 (ii)the taxpayer has repaid or agreed to repay the amount so claimed to such dealer or has obtained the written consent of such dealer to the allowance of the credit or the making of the refund.
						(3)Exception for
 fuel held in retail stocksNo credit or refund shall be allowed under this subsection with respect to any liquid in retail stocks held at the place where intended to be sold at retail.
 (4)DefinitionsFor purposes of this subsection, the terms dealer and held by a dealer have the respective meanings given to such terms by section 6412 of such Code; except that the term dealer includes a producer.
				(5)Certain rules to
 applyRules similar to the rules of subsections (b) and (c) of section 6412 and sections 6206 and 6675 of such Code shall apply for purposes of this subsection.
				(d)Effective
			 dates
				(1)In
 generalExcept as provided in paragraphs (2) and (3), the amendments made by this section shall apply to fuel removed after September 30, 2023.
				(2)Certain
			 conforming amendments
 (A)The amendments made by subsection (b)(4) shall apply to fuel removed after September 30, 2019.
 (B)The amendments made by subparagraphs (A), (B), and (C) of subsection (b)(6) shall take effect on October 1, 2019.
 (C)The amendment made by subsection (b)(6)(D) shall take effect on June 1, 2018. 9.Report to CongressNot later than 180 days after the date of enactment of this Act, after consultation with the appropriate committees of Congress, the Secretary of Transportation shall submit to Congress a report that describes such technical and conforming amendments to titles 23 and 49, United States Code, and to other laws, as are necessary to bring those titles and other laws into conformity with the policy embodied in this Act and the amendments made by this Act.
		10.Application
			 contingent on certification of deficit neutrality
 (a)PurposeThe purpose of this section is to ensure that—
 (1)this Act will apply only if the Director of the Office of Management and Budget certifies that this Act is deficit neutral;
 (2)discretionary spending limits are reduced to capture the savings realized in devolving transportation functions to the State level pursuant to this Act; and
 (3)the tax reduction made by this Act is not scored under pay-as-you-go and does not inadvertently trigger a sequestration.
				(b)Effective date
 contingencyNotwithstanding any other provision of this Act, this Act and the amendments made by this Act shall apply only if—
 (1)the Director of the Office of Management and Budget (referred to in this section as the Director) submits the report under subsection (c); and
 (2)the report contains a certification by the Director that, based on the required estimates, the reduction in discretionary outlays resulting from the reduction in contract authority is at least as great as the reduction in revenues for each fiscal year through fiscal year 2023.
				(c)OMB estimates
			 and report
 (1)RequirementsNot later than 5 calendar days after the date of enactment of this Act, the Director shall—
 (A)estimate the net change in revenues resulting from this Act for each fiscal year through fiscal year 2023;
 (B)estimate the net change in discretionary outlays resulting from the reduction in contract authority under this Act for each fiscal year through fiscal year 2023;
 (C)determine, based on those estimates, whether the reduction in discretionary outlays is at least as great as the reduction in revenues for each fiscal year through fiscal year 2023; and
 (D)submit to Congress a report that describes the estimates and determination.
					(2)Applicable
			 assumptions and guidelines
					(A)Revenue
 estimatesThe revenue estimates required under paragraph (1)(A) shall be predicated on the same economic and technical assumptions and score keeping guidelines that would be used for estimates made pursuant to section 252(d) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 902(d)).
					(B)Outlay
 estimatesThe outlay estimates required under paragraph (1)(B) shall be determined by comparing the level of discretionary outlays resulting from this Act with the corresponding level of discretionary outlays projected in the baseline under section 257 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 907).
					(d)Conforming
 adjustment to discretionary spending limitsOn compliance with the requirements specified in subsection (b), the Director shall adjust the adjusted discretionary spending limits for each fiscal year through fiscal year 2023 under section 601(a)(2) of the Congressional Budget Act of 1974 (2 U.S.C. 665(a)(2)) by the estimated reductions in discretionary outlays under subsection (c)(1)(B).
			(e)PAYGO
 interactionOn compliance with the requirements specified in subsection (b), no changes in revenues estimated to result from the enactment of this Act shall be counted for the purposes of section 252(d) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 902(d)).